Per Curiam,
After a careful examination of this case, we are forced to the conclusion that it was one principally of fact, and was properly submitted to the jury. There can be no doubt but that, admitting the rectitude of the testimony presented on part of plaintiffs, the conclusion reached was not only legal but just. It is true, the proofs adduced by the defendant ought, if believed, to have produced a very different result. The credibility of the witnesses was, however, for the jury, and that those of the plaintiffs were believed rather than those of the defendant was no fault of the court, hence cannot be corrected by us even though we might think the weight of the evidence to have been with the latter.
The judgment is affirmed.